SEABURY, J.
The plaintiff, a foreign corporation, has recovered a judgment for goods sold and delivered against the defendant. It *1115appears from the evidence that the plaintiff was doing business in the state, and that it failed to file a certificate as required by section 15 of the General Corporation Law. Under these circumstances it was prohibited access to our courts, and its complaint should have been dismissed.
Judgment reversed, with costs, and complaint dismissed, with costs. All concur.